Citation Nr: 1618355	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a back disorder with bilateral sciatica of the lower extremities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from July 1974 to August 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  An April 2015 RO rating decision, granted service connection for traumatic brain injury, which was claimed as service connection for a concussion.  Symptoms of headaches are considered when rating this service-connected disability.  

2.  The probative evidence of record does not show that the current hearing loss disability is related to the Veteran's active military service or had its onset in the first post-service year.  

3.  The probative evidence of record does not show that the current low back disorder with bilateral sciatica of the lower extremities is related to the Veteran's active military service or had its onset in the first post-service year.  


CONCLUSION OF LAW

1.  The appeal as to the issue of entitlement to service connection for headaches is dismissed as moot.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for a low back disorder with bilateral sciatica of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Headaches

The Veteran filed several claims for service connection for disabilities he claimed were the result of a head injury during service.  These included claims for a concussion and for headaches.  In an April 2015 rating decision, the RO granted service connection for a traumatic brain injury, which was claimed as service connection for a concussion.  Symptoms of headaches are considered when rating this service-connected disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Accordingly, service connection for headaches has already been granted.  Thus, there is no remaining case or controversy pertaining to the Veteran's claim of entitlement to service connection for headaches as a separate disability.  See 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Accordingly, the appeal is dismissed.

II.  Service Connection 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis and sensorineural hearing loss may be presumed to have been incurred during active military service if the disorder becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A.  Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims entitlement to service connection for hearing loss.  He reports that he had noise exposure during service from the noise of military radios and teletypes.  He also asserts that he was exposed to military aircraft noise in his duties as a paratrooper.  He has testified that he was a trained paratrooper who made over 50 parachute jumps during service; he has also testified that he was trained at Jungle Warfare School in Panama during service.  Review of the evidence of record does not support these assertions.

The Veteran served in the Army from July 1974 to August 1977.  His discharge papers, DD 214, do not reveal that the Veteran was awarded a parachute badge, or that he had any foreign service.  Other service personnel records also do not show that he attended airborne school or jungle warfare school.  One service personnel record indicates that the Veteran was an airborne volunteer, but documentation of actual assignment to parachute jump school is not in the record.  Also, the Veteran claims that he made over 50 parachute jumps during service; someone who made that many jumps would have been awarded the parachute badge, which is simply not shown in any of the records.  Accordingly, the Veteran's claims of being exposed to aircraft noise during paratrooper duties during service are inconsistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

In July 1974, the Veteran's service entrance examination was conducted.  On the report of medical history, the Veteran did not report having any hearing loss or ear trouble.  Clinical evaluation of his ears and ear drums was normal.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

15
LEFT
5
10
15

5

Service treatment records reveal that the Veteran was treated for complaints of a sore throat and congestion in March 1976.  Examination at that time revealed sinus congestion and right ear otitis media, which was treated.  The service treatment records do not show any complaints of hearing loss during service.  

In August 1977, a separation examination of the Veteran was conducted.  The clinical evaluation of his ears and ear drums was normal, and the audiological evaluation revealed normal hearing with pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
10
10
10

10

The Veteran claims that he had difficulty hearing from separation from service until the present.  A variety of private and VA treatment records during the intervening period of time has been obtained, but does not reveal any complaints, treatment, or diagnosis of hearing loss.  

In March 2015, a VA examination of the Veteran was conducted.  The Veteran reported military noise exposure as a radio operator along with being exposed to aircraft noise, and firearms noise.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
60
70
LEFT
50
55
55
60
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  These findings show that that the Veteran has a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  After review of the evidence of record, the examiner's opined that the Veteran's current hearing loss disability was "less likely than not" related to service.  The examiner specifically noted the Veteran's normal audiology evaluations on entry and separation from service, with no hearing threshold shift shown on these tests.  

While the Veteran has a current hearing loss disability, this is first documented almost four decades after separation.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Service treatment records reveal no complaints or findings of hearing loss during service.  The Veteran's assertions of military noise exposure are inconsistent with the evidence of record.  There is no probative evidence linking the current hearing loss to his service, any noise exposure experienced during service, or the single instance of otitis media treated during service.  Accordingly, service connection for hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Back Disorder, with Bilateral Sciatica of the Lower Extremities

The Veteran claims service connection for a low back disorder, with bilateral sciatica of the lower extremities.  He claims that he injured his back during a parachute jump during service.  Service treatment records dated in March and April 1976 reveal that he was treated for complaints of low back pain at that time.  A March 1976 record indicated complaints of recurrent low back pain at irregular intervals; the assessment was intercostal muscle strain.  An April 1976 service treatment record reveals that the Veteran reported that he "recently refused to make a parachute jump because of back pain."  Physical examination revealed no deformity with full range of motion.  Neurologic testing was also negative for abnormality and x-ray examination of the thoracic and lumbar spine was normal.  The examiner noted that "no matter where I touch this patient's back he says he has pain, this is just not consistent with any organic disease I am aware of."  The assessment was low back pain, by history.  Subsequently, the Veteran's service treatment records do not reveal complaints or treatment for back pain.  On his separation examination in August 1977, the clinical evaluation of the spine was normal.  

Medical records dated subsequent to service do not show any complaints, treatment, or diagnoses of any low back disorder for several decades after the Veteran separated from service.  

A May 2012 private emergency room report reveals that the Veteran was treated for complaints of low back pain.  He reported that he had been assaulted in a recent altercation with police officers.  X-ray examination of the thoracic spine revealed degenerative changes were present.  The diagnosis was contusion of the back.  

In February 2015, a VA examination of the Veteran was conducted.  The Veteran reported back pain dating back to duties as a paratrooper during service.  After a full examination, the diagnosis was degenerative arthritis of the spine.  Moderate radiculopathy of the both lower extremities was also found on examination.  The examiner's medical opinion was that that the current low back disorder was "less likely than not" incurred in or caused by service, including the claimed the claimed in-service injury.  The examiner noted that the service treatment records showed treatment for back pain in March and April 1976, but that there were no chronic visits documented in service for back pain, and the next documented treatment for back pain was in May 2012, when the Veteran reported being assaulted by police and hit in the back.  

While the Veteran has a current low back disability of arthritis with radiculopathy, this is documented almost four decades after separation.  Mense, 1 Vet. App. at 356.  Service treatment records reveal treatment for complaints of back pain in March and April 1976, but no other treatment and no indication of a chronic disorder.  The Veteran's spine was normal on service separation examination.  The Veteran's statements as to the etiology of his current back disorder, with sciatica, are not competent evidence sufficient to establish service connection.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  There is no probative evidence linking the current low back disorder to service or to the back muscle strain treated during service.  Without a nexus, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

The appeal for entitlement to service connection for headaches is dismissed.  

Service connection for hearing loss is denied.

Service connection for a back disorder with bilateral sciatica of the lower extremities is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


